            Case 21-31784 Document 134 Filed in TXSB on 07/14/21 Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                          ENTERED
                                                                                                                 07/14/2021
                                                            §
In re:                                                      § Chapter 11
                                                            §
OFS INTERNATIONAL LLC, et al.,                              § Case No. 21-31784 (DRJ)
                                                            §
                    Debtors.1                               § (Jointly Administered)
                                                            §

          ORDER GRANTING DEBTORS’ MOTION FOR AN ORDER UNDER
      11 U.S.C. §§ 105(A) AND 331 ESTABLISHING PROCEDURES FOR INTERIM
    COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS
                                                      85
                                 [Relates to Doc. No. __]

           The above-referenced debtors and debtors-in-possession (collectively, the “Debtors”) filed

    their motion (the “Motion”)2 pursuant to sections 105(a) and 331 of the Bankruptcy Code seeking

authority to establish procedures for interim compensation and reimbursement of professionals.

The Court has jurisdiction over the Motion and the relief requested in the Motion pursuant to 28

U.S.C. § 1334. The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the Court

may enter a final order on the Motion. The relief requested by the Motion is in the best interests

of the Debtors, their estates, creditors, stakeholders, and other parties in interest and the Debtors

gave sufficient and proper notice of the Motion and related hearings. Upon consideration of the

Motion and after hearing statements in support of the Motion during proceedings before this Court,

the Court finds that good and just cause exists to grant the requested relief.

           IT IS HEREBY ORDERED THAT:




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (8899); OFSI
    Holding, LLC (3419).
2
       Any capitalized term not expressly defined herein shall have the meaning ascribed to such term in the Motion.



10653760v2
        Case 21-31784 Document 134 Filed in TXSB on 07/14/21 Page 2 of 4




         1.   Except as may otherwise be provided by order of this Court authorizing the

retention of specific professionals, all Required Professionals in these cases may seek interim

compensation in accordance with the following procedures:

       a.     On or before the 20th day of each month following the month for which
              compensation is sought, each Required Professional may submit a monthly fee
              statement (“Fee Statement”) describing and itemizing the fees and expenses (in XX
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              accordance   with the guidelines promulgated by the U.S. Trustee) incurred within
              the applicable period, together with a summary setting forth the total amount of
              fees, each Required Professional’s (and any paraprofessional’s) hourly rate, total
              time and fees, the amount of reimbursable expenses sought and the amount of any
              prepetition retainer held by the Required Professional to (a) the Debtors, OFS
              International LLC, 7735 Miller Road 3, Houston, Texas 77049; (b) proposed
              counsel to the Debtors, Porter Hedges LLP, 1000 Main St., 36th Floor, Houston,
              Texas 77002 (Attn: Joshua W. Wolfshohl and Aaron J. Power); (c) counsel to
              Sandton Capital Solutions Master Fund V, LP, McGuireWoods LLP, Attn: Mark
              Freedlander, Tower Two-Sixty, 260 Forbes Ave., Suite 1800, Pittsburgh, PA 15222;
              (d) counsel to the Official Committee of Unsecured Creditors, if any; and (e) the
              Office of the United States Trustee for the Southern District of Texas, 515 Rusk
              Street, Suite 3516, Houston, Texas 77002.

       b.     In the event that a party in interest or an entity set forth in subparagraph (a) has an
              objection to the compensation or reimbursement sought in a particular Fee
              Statement, such party in interest or entity shall, no later than fourteen (14) days
              after receipt of the Fee Statement, serve upon the Required Professional whose Fee
              Statement is objected to and the other parties designated in subparagraph (a) a
              written “Notice of Objection to Fee Statement” setting forth with specificity the
              nature of the objection by time entry and the amount of fees or expenses at issue.
              Thereafter, the objecting party and the Required Professional whose statement is
              objected to shall attempt to reach an agreement regarding the correct payment to be
              made. If the parties are unable to reach an agreement on the objection within
              fourteen (14) days after receipt of such objection, the Required Professional whose
              Fee Statement is objected to shall have the option of (1) filing a motion seeking
              payment of the disputed amount with the Court, or (2) foregoing payment of the
              disputed amount until the next interim fee application hearing, at which time the
              Court will consider and dispose of the objection if payment of the disputed amount
              is requested.

       c.     Promptly after the expiration of the fourteen (14) day period, if no objection has
              been served in accordance with subparagraph (b), the Debtors shall pay eighty
              percent (80%) of the fees and one hundred percent (100%) of the expenses
              requested in the Fee Statement. If the Debtors receive an objection to a Fee
              Statement, the Debtors shall withhold payment of the disputed amount and
              promptly pay the remainder based upon the percentages set forth above.



10653760v2
        Case 21-31784 Document 134 Filed in TXSB on 07/14/21 Page 3 of 4




       d.    The first Fee Statement may be submitted by each of the Required Professionals on
             or before July 20, 2021, or the day following entry of an order approving this
             motion, and shall cover the period from the Petition Date through June 30, 2021.

       e.    Every three (3) months, on or before the forty-fifth (45th) day following the last
             day of the period for which compensation is sought, each of the Required
             Professionals shall file with the Court and serve on those parties identified in
             subparagraph (a) (and on such parties as may be required by the Bankruptcy Code
             or the Bankruptcy Rules) an application for interim approval and allowance,
             pursuant to section 331 of the Bankruptcy Code, of the fees and expenses requested
             for the prior three (3) months (the “Interim Fee Application”). Each Interim Fee
             Application must include (i) a narrative discussion, (ii) a summary of the Monthly
             Fee Statements that are the subject of the application, and (iii) the amount of fees
             and expenses paid to date. The first such applications shall be filed on or before
             October 15, 2021 and shall cover the period from the Petition Date through and
             including, August 31, 2021. Any Required Professional who fails to file an
             application when due, or who does not file an appropriate pleading explaining why
             such application has not been filed, shall be ineligible to receive further interim
             payments of fees or expenses as provided for herein until such time as the
             application is submitted. Each Professional shall serve notice of its Interim Fee
             Application (which identifies the Professional seeking compensation, discloses the
             period for which the payment of compensation and reimbursement of expenses is
             being sought, and describes the amount of compensation and expenses sought) on
             all parties that have entered an appearance pursuant to Bankruptcy Rule 2002.
             Parties will have 14 days after service of any Interim Fee Application to object
             thereto. The Debtors will request that the Court set a hearing on Interim Fee
             Applications at least once every three months or at such other intervals as the Court
             may deem appropriate. The Court, in its discretion, may approve an uncontested
             Interim Fee Application without the need for a hearing if no objections are timely
             filed thereto. Upon allowance by the Court of a Professional’s Interim Fee
             Application, the Debtors shall be authorized to promptly pay such Professional all
             requested fees (including the 20% holdback) and expenses not previously paid.

       f.    The pendency of an application contending or a Court order holding that the
             Debtors’ payment of fees or expenses was improper as to a particular Fee Statement
             shall not disqualify a Required Professional from the future payment of
             compensation or reimbursement of expenses as set forth above.

       g.    Upon the conclusion of a Required Professional’s representation, such Required
             Professional shall file an application seeking final approval of all paid and unpaid
             fees and expenses (the “Final Fee Application”).

       h.    In each Interim Fee Application and Final Fee Application, all Required
             Professionals shall apply for compensation for professional services rendered and
             reimbursement of expenses incurred in connection with the Debtors’ Chapter 11
             Cases in compliance with sections 330 and 331 of the Bankruptcy Code and
             applicable provisions of the Bankruptcy Rules, the Bankruptcy Local Rules for the


10653760v2
        Case 21-31784 Document 134 Filed in TXSB on 07/14/21 Page 4 of 4



                                           XXXXXXXXXXXXXXX
               Southern District of Texas, the U.S. Trustee Guidelines, and any other applicable
               procedures and orders of the Court andXXXXXXXXXXXXXXXXXXXXXXXXX
                                                         shall make a reasonable effort to comply
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               with the U.S. Trustee’s requests for information and disclosures, as set forth in the
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               Guidelines  for Reviewing Application for Compensation and Reimbursement of
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               Expenses  Filed under 11 U.S.C. § 330 by Attorneys in Large Chapter 11 Cases
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               Effective as of November 1, 2013 both in connection with any Interim Fee
               XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               Application  and Final Fee Application to be filed by the Required Professionals in
               XXXXXXXXXXXXX
               these Chapter 11 Cases.

       i.      A Required Professional shall not seek payment in a Final Fee Application for any
               amounts that such Required Professional previously sought in a Monthly Fee
               Statement or Interim Fee Application and which (a) such Required Professional
               voluntarily waived or reduced to resolve formal or informal objections or (b) were
               disallowed by order of the Court.

       11.     The Debtors shall include all payments to Required Professionals in their operating

reports, describing in detail the amounts paid to each of the Required Professionals.

       12.     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
               Notwithstanding anything in this Order, all Required Professionals in these Chapter

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
11 Cases shall comply with the relevant U.S. Trustee Fee Guidelines and shall record time in

XXXXXXXXXXXXXXXXXXX
increments of 1/10th of an hour.

       13.     No later than five (5) business days after the filing of each Interim Fee Application

or Final Fee Application, the Required Professional shall send to the U.S. Trustee by electronic

mail the fee detail containing the daily time entries and the expense detail.

       14.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.

       Signed: ________, 2021
     Signed: July 14, 2021.
                                       _______________________________________
                                       HONORABLE     DAVID R. JONES
                                                 ____________________________________
                                       CHIEF UNITED
                                                 DAVIDSTATES
                                                       R. JONESBANKRUPTCY JUDGE
                                                   UNITED STATES BANKRUPTCY JUDGE




10653760v2
